ORDER
PER CURIAM.
Larry Edwards (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mov-ant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because his plea counsel was ineffective: (1) for advising him that if he pleaded guilty, he would be required to serve no more than 66% of any sentence imposed when in fact he would have to serve 85% of his sentence; and (2) for inducing him to plead guilty by telling him the trial court would deny his motion to sever his trial from his co-defendant, Remus Moore, and that a joint trial would most certainly result in a conviction and a life sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).